Citation Nr: 0008572	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  93-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 until March 
1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1992 from the Houston, Texas Regional 
Office (RO) which declined to reopen the claim for service 
connection for bilateral shoulder disability.  The veteran 
disagreed with this determination and an appeal ensued.  The 
Board granted the veteran's application to reopen the claim 
in February 1995, and remanded the case to the RO for further 
development.  Subsequent thereto, the RO denied service 
connection for bilateral shoulder disability in a 
supplemental statement of the case (SSOC) dated in July 1996.  
The case was again remanded by a decision of the Board dated 
in April 1997 for further development of the claim.  The RO 
most recently denied service connection for bilateral 
shoulder disability in an SSOC dated in November 1999.  The 
case is once again before the signatory Member for 
disposition of the issue on appeal.  


REMAND

A review of the record reflects that when this case was 
remanded in April 1997, the RO was instructed to further 
develop the record, to include scheduling the appellant for a 
shoulder examination to be conducted by a board-certified 
orthopedist, if available.  The RO noted in a deferred rating 
decision dated in October 1997, that when other requirements 
of the remand had been completed, an examination would be 
requested.  An examination request dated in May 1999 is of 
record, with instructions to the examining physician to 
determine the etiology of shoulder disability.  In a medical 
report dated in June 1999, a board-certified VA examiner 
noted that an extensive review of the record had been 
conducted, and an opinion was rendered that the veteran's 
inservice shoulder complaints were not related to current 
disability.  

The veteran wrote in August 1999 that he felt that he was 
entitled to a VA compensation and pension examination and 
that he was still waiting to be called in by the rating 
board.  His accredited representative avers in a statement 
dated in January 2000 that the review and opinion by the VA 
board-certified orthopedic surgeon in June 1999 was not 
tantamount to an examination, such that there was no 
compliance with the Board's request that the veteran be 
examined for compensation and pension purposes.  The 
representative contends that it is incumbent upon the Board 
to remand the case to schedule a VA examination as stipulated 
in the remand request of April 1997.  The Board concurs.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be scheduled 
for a special VA examination to be 
conducted by a VA orthopedist who has 
not previously examined him, to 
determine the nature and etiology of any 
and all bilateral shoulder disability 
now indicated.  All necessary tests and 
studies, should be performed, and all 
clinical manifestations should be 
reported in detail.  The examiner must 
be provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting the 
examination.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that any current shoulder 
disorder was initially manifested in 
service, or is a residual of shoulder 
symptomatology noted therein.  The 
examiner should reconcile his/her 
opinion with any conflicting medical 
opinion of record.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions 
expressed.  The examination report 
should clearly reflect whether a review 
of the claims folder was performed.  The 
examination report should be returned in 
a legible narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

3.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for bilateral 
shoulder disability to determine whether 
or not it may be granted.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The purpose of the REMAND is to insure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


- 1 -


